946 F.2d 18
The REPUBLIC OF THE PHILIPPINES, Plaintiff-Appellee,v.Ferdinand E. MARCOS, Imelda Marcos, Gliceria Tantoco, VilmaBautista, Antonio Floirendo, Paul A. Crotty, as Commissionerof Finance of the City of New York, Department of Finance ofthe City of New York, City Register's Office of the City ofNew York, John Kinsella, County Clerk, Suffolk County,Realmad Properties, Ltd., Briwater Associates, aPartnership, and Ancor Holdings, N.V., Defendants,Ralph Bernstein, Joseph Bernstein, Glockhurst Corporation,N.V., New York Land Company, a/k/a Greatneckers Realty,Inc., Canadian Land Company of America, a/k/a Canadian LandCompany of America, N.V. (formerly Lastura Corporation,N.V.), Herald Center Ltd. (formerly Voloby Ltd.), and Nyland(CF8) Ltd. (formerly Ainsville, N.V.), Defendants,Security Pacific National Bank, and Security PacificMortgage and Real Estate Services, Inc.,Intervenors-Plaintiffs-Appellants.
No. 45, Docket 91-7310.
United States Court of Appeals,Second Circuit.
Argued Aug. 26, 1991.Decided Oct. 4, 1991.

Edward N. Meyer, New York City (Joseph A. DiBenedetto, Robert Washuta, Jonathan H. Freiberger, Winston & Strawn, of counsel), for intervenors-plaintiffs-appellants.
Jeffrey J. Greenbaum, New York City (James M. Hirschhorn, Brian K. Valentine, Sills Cummis Zuckerman Radin Tischman Epstein & Gross, P.A., of counsel), for plaintiff-appellee.
Before OAKES, Chief Judge, and FEINBERG and CARDAMONE, Circuit Judges.
PER CURIAM:


1
Security Pacific National Bank and Security Pacific Mortgage and Real Estate Services, Inc. appeal from an order of the United States District Court for the Southern District of New York, Pierre N. Leval, Judge, denying their motion to intervene.   For the reasons set forth in Judge Leval's opinion, 138 F.R.D. 366 (S.D.N.Y.1991), we affirm.